DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 6/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 8/4/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 2-3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 9, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 9, and 16 recite, “obtaining an unknown textual term and other terms surrounding the unknown textual term with N word positions of the unknown textual term, wherein the unknown textual term is a textual term that has an unknown dictionary definition, and N is a predetermined integer value; determining, by one or more computers, an unknown term vector representing (i) one or more phonetic features of the unknown textual term and (ii) the other terms surrounding the unknown textual term, including determining the unknown term vector using (i) the one or more phonetic features of the unknown textual term and (ii) the one or more other textual terms that are surrounding the unknown textual term; classifying the unknown textual term based on (i) a word-based model that uses the representation of the one or more other textual terms that are surrounding the unknown textual term to classify the unknown textual term; and (ii) a classifier that compares the representation of the one or more phonetic features of the unknown textual term to each of a plurality of reference vectors in a vector space, wherein each reference vector represents a reference textual term having a known definition.”
The limitations of obtaining …, determining …, classifying …,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “cause the one or more computers perform …,” in claim 9; “one or more processors ….” in claim 16, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can identify a unknown word, look at words surrounding the unknown word, determine phonetic characteristics of the words, compare the phonetic characteristics of the unknown word with other known words to classify the unknown word. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “at an information handling device”; “a processor; a memory device that stores instructions executable by the processor”; and “a storage device that stores code, the code being executable by a processor”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the recited limitations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding the dependent claims, Claims 4 and 12 recite processing the data when a word cannot be classified; Claims 5 and 13 recite a resource stored at a remote computer; Claims 6 and 14 recite a search query; Claims 7 and 15 recite a pronunciation of the unknown word; Claim 8 recites a first vector representing a phonetic feature and associating definitions of known words to a unknown word.
  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1, 4-8, 9, and 12-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites, “A computer-readable medium storing software having stored thereon instructions, which, when executed by one or more computers, cause the one or more computers to perform operations of ...."  [0063] of the specification describes the computer-readable medium, which is not specifically limited to non-transitory propagating signals.  Examiner suggests adding the limitation "non-transitory" to the claim to avoid a rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over OLDS (US 2008/0046405 A1), and further in view of LIU (US 2013/0173258 A1).

Regarding Claim 1, OLDS discloses a computer-implemented method, comprising: 
obtaining an unknown textual term (OLDS Par 3 – “Candidate suggestions for correcting misspelled query terms input into a search application are automatically generated.”; Fig. 2 Step 202 – “Receive Query” ) and other terms surrounding the unknown textual term with N word positions of the unknown textual term (OLDS Par 23 – “One example computation of P(q) can use a Markov chain having a trigram model assumption (i.e., a next query term is dependent on its two preceding terms) ...”; Par 30 – “12 – Is the frequency in lexicon 310 and/or 312 of a bigram (for example two adjacent letters or words) in the query less than some value?”), wherein the unknown textual term is a textual term that has an unknown dictionary definition (OLDS Par 30 – “3 - Is a word in the query a word not found in a dictionary?”; Par 18 – "Lexicon 310 includes terms that are recognized, such as terms in a dictionary ..."; One of ordinary skill in the art would know, if a term is not in a dictionary, the term has a unknown dictionary definition.), and N is a predetermined integer value (OLDS Par 23 – “One example computation of P(q) can use a Markov chain having a trigram model assumption (i.e., a next query term is dependent on its two preceding terms) ...”; Par 30 – “12 – Is the frequency in lexicon 310 and/or 312 of a bigram (for example two adjacent letters or words) in the query less than some value?”); 
determining, by one or more computers, an unknown term vector representing (i) one or more phonetic features of the unknown textual term (OLDS Par 16 – “At step 204, candidate spellings for each term in the query are generated based on ... phonetic similarity ...”; Par 20 – “To generate candidates based on phonetic similarity, phonetic encoding can be used”; Par 21 – “For example, a given a misspelled word “dctioniry”, a corresponding phonetic encoding could be “TKTNR” … ; Par 27 – “The features are represented as functions that map (q,t) to real values (or binary values). ”;Par 30 – “16 – Is phonetic similarity between a query word and a candidate path word greater than some threshold? … 20 – A measure of the phonetic similarity between query word and a candidate path word.”) and [(ii) the other terms surrounding the unknown textual term], including determining the unknown term vector using (i) the one or more phonetic features of the unknown textual term (OLDS Par 16 – “At step 204, candidate spellings for each term in the query are generated based on ... phonetic similarity ...”; Par 20 – “To generate candidates based on phonetic similarity, phonetic encoding can be used”; Par 21 – “For example, a given a misspelled word “dctioniry”, a corresponding phonetic encoding could be “TKTNR” … ; Par 27 – “The features are represented as functions that map (q,t) to real values (or binary values). ”;Par 30 – “16 – Is phonetic similarity between a query word and a candidate path word greater than some threshold? … 20 – A measure of the phonetic similarity between query word and a candidate path word.”) and [(ii) the one or more other textual terms that are surrounding the unknown textual term]; 
classifying the unknown textual term based on (i) a word-based model that uses the representation of the one or more other textual terms that are surrounding the unknown textual term to classify the unknown textual term (OLDS Par 23 – “In the query “krispykcream”, the string “kcream” could be spelled as “kreme”. P(c|q) could be adjusted to reflect this situation. Alternatively, P(c|q) can be set equal to one, wherein only the query term sequence P(q) is computed to define word boundaries. One example computation of P(q) can use a Markov chain having a trigram model assumption (i.e. a next query term is dependent on its two preceding terms). Thus, P(q) can be expressed as ….”); and (ii) a classifier that compares the representation of the one or more phonetic features of the unknown textual term to each of a plurality of reference vectors in a vector space (OLDS Par 19 – “Candidates from typographical errors can be based on similarities in letters between query 106 and terms in lexicon 310 and/or query log lexicon 312. One example measure of similarity is referred to as Edit Distance (ED), which can be used to estimate similarity between two strings, for example a string in query 106 and a string in lexicon 310 and/or lexicon 312.”; Par 21 – “If either letters in the phonetic encoding or surface letters match, a successful comparison results and the respective term in lexicon 310 or lexicon 312 can be added to list 314.”), wherein each reference vector represents a reference textual term having a known definition (OLDS Par 21—“Furthermore, these encodings can be extended to take into account surface letters of both the query 106 and terms in lexicon 310 and/or lexicon 312.”).
OLDS does not explicitly teach the [] limitations.  

LIU discloses a method of identification of a standard text token in a dictionary that corresponds to a non-standard token identified in text, determining, by one or more computers, an unknown term vector representing (i) one or more phonetic features of the unknown textual term (LIU Par 62 – “Some non-standard tokens correspond to multiple standard tokens. In one example, the non-standard token “THKS” occurs twice in the set of non-standard tokens 128 in association with the standard tokens “THANKS” and “THINKS”. Each of the standard tokens is a candidate token for replacement of the non-standard token. Process 700 ranks each of the candidate tokens using a statistical language model, such as a unigram, bigram, or trigram language model (block 720). The language model is a statistical model that assigns a probability to each of the candidate tokens based on a conditional probability generated from other tokens in the text message. For example, the message “HE THKS IT IS OPEN” includes the “HE” and “IT” next to the non-standard token “THKS.” The language model assigns a conditional probability to each of the tokens “THANKS” and “THINKS” that corresponds to the likelihood of either token being the correct token given that the token is next to a set of known tokens in the text message. The standard tokens are ranked based on the probabilities, and the standard token that is assigned the highest probability is selected as the token that corresponds to the non-standard token.”; Par 80 – “In process 1100, both the non-standard token and the standard token occur multiple times throughout the text corpus. The controller 104 generates a first context vector that includes tokens in close proximity to the non-standard token in the text corpus (block 1108).”) and [(ii) the other terms surrounding the unknown textual term] (LIU Par 80 – “The controller 104 generates a first context vector that includes tokens in close proximity to the non-standard token in the text corpus (block 1108). In one embodiment of the process 100, the first context vector includes tokens that occur most frequently either immediately before or immediately after the non-standard token in the text corpus. … The context vector includes a predetermined number of entries for contextual tokens that are proximate to the non-standard token.”), including determining the unknown term vector using (i) the one or more phonetic features of the unknown textual term (LIU Par 80 – “In process 1100, both the non-standard token and the standard token occur multiple times throughout the text corpus. The controller 104 generates a first context vector that includes tokens in close proximity to the non-standard token in the text corpus (block 1108).”) and [(ii) the one or more other textual terms that are surrounding the unknown textual term] (LIU Par 80 – “The controller 104 generates a first context vector that includes tokens in close proximity to the non-standard token in the text corpus (block 1108). In one embodiment of the process 100, the first context vector includes tokens that occur most frequently either immediately before or immediately after the non-standard token in the text corpus. … The context vector includes a predetermined number of entries for contextual tokens that are proximate to the non-standard token.”); 
classifying the unknown textual term based on (i) a word-based model that uses the representation of the one or more other textual terms that are surrounding the unknown textual term to classify the unknown textual term (LIU Par 9 – “In another embodiment, a method for generating operational parameters for use in a random field model has been developed. The method includes comparing each token in a first plurality of tokens stored in a memory to a plurality of standard tokens stored in the memory, identifying a first token in the first plurality of tokens as a non-standard token in response to the first token being different from each standard token in the plurality of standard tokens, identifying a second token in the first plurality of tokens as a context token in response to the second token providing contextual information for the first token, generating a database query including the first token and the second token, querying a database with the generated query, identifying a result token corresponding to the first token from a result obtained from the database, and storing the result token in association with the first token in a memory.”); and (ii) a classifier that compares the representation of the one or more phonetic features of the unknown textual term to each of a plurality of reference vectors in a vector space (LIU Par 9 – “In another embodiment, a method for generating operational parameters for use in a random field model has been developed. The method includes comparing each token in a first plurality of tokens stored in a memory to a plurality of standard tokens stored in the memory, identifying a first token in the first plurality of tokens as a non-standard token in response to the first token being different from each standard token in the plurality of standard tokens, identifying a second token in the first plurality of tokens as a context token in response to the second token providing contextual information for the first token, generating a database query including the first token and the second token, querying a database with the generated query, identifying a result token corresponding to the first token from a result obtained from the database, and storing the result token in association with the first token in a memory.”), wherein each reference vector represents a reference textual term having a known definition (LIU Par 30 – “A non-standard token, sometimes called an out-of vocabulary (OOV) token, refers to any token that does not match one of the standard tokens.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of OLDS in view of ANDERSON to include one or more textual terms that are surrounding the textual term, as taught by LIU.
One of ordinary skill would have been motivated to include one or more textual terms that are surrounding the textual term in order to accurately identify the textual term (LIU Par 103).

Regarding Claim 4, OLDS in view of LIU discloses the method of claim 1. 
OLDS does not explicitly teach comparing the phonetic features [only in response to determining that the word-based model cannot classify the unknown textual term].

LIU further discloses wherein classifying the unknown textual term based on (i) a word-based model that representation of the one or more other textual terms that are surrounding the unknown textual term (LIU Par 9 – “In another embodiment, a method for generating operational parameters for use in a random field model has been developed. The method includes comparing each token in a first plurality of tokens stored in a memory to a plurality of standard tokens stored in the memory, identifying a first token in the first plurality of tokens as a non-standard token in response to the first token being different from each standard token in the plurality of standard tokens, identifying a second token in the first plurality of tokens as a context token in response to the second token providing contextual information for the first token, generating a database query including the first token and the second token, querying a database with the generated query, identifying a result token corresponding to the first token from a result obtained from the database, and storing the result token in association with the first token in a memory.”); and (ii) a classifier that compares the representation of the one or more phonetic features of the unknown textual term to each of a plurality of reference vectors in a vector space (LIU Par 9 – “In another embodiment, a method for generating operational parameters for use in a random field model has been developed. The method includes comparing each token in a first plurality of tokens stored in a memory to a plurality of standard tokens stored in the memory, identifying a first token in the first plurality of tokens as a non-standard token in response to the first token being different from each standard token in the plurality of standard tokens, identifying a second token in the first plurality of tokens as a context token in response to the second token providing contextual information for the first token, generating a database query including the first token and the second token, querying a database with the generated query, identifying a result token corresponding to the first token from a result obtained from the database, and storing the result token in association with the first token in a memory.”) comprises: 
using the classifier to compare the representation of the one or more phonetic features of the unknown textual term to each of a plurality of reference vectors in a vector space (LIU Par 62 – “Process 700 ranks each of the candidate tokens using a statistical language model, such as a unigram, bigram, or trigram language model (block 720). The language model is a statistical model that assigns a probability to each of the candidate tokens based on a conditional probability generated from other tokens in the text message. For example, the message “HE THKS IT IS OPEN” includes the “HE” and “IT” next to the non-standard token “THKS.” The language model assigns a conditional probability to each of the tokens “THANKS” and “THINKS” that corresponds to the likelihood of either token being the correct token given that the token is next to a set of known tokens in the text message. The standard tokens are ranked based on the probabilities, and the standard token that is assigned the highest probability is selected as the token that corresponds to the non-standard token.”) [only in response to determining that the word-based model cannot classify the unknown textual term] (LIU Par 77 – “the spell checker module 1052 each generate suggested standard tokens in response to identification of a non-standard token.”; Par 93 – “As described above, the system 1000 includes multiple hardware and software components that enable identification of a standard token in response to identification of a non-standard token in text data.”; Par 79 – “Process 1100 begins with identification of a non-standard token and a corresponding standard token candidate corresponding to the non-standard token (block 1104). In the system 1000, the non-standard token is identified as an OOV token in the text corpus 136 that does not directly correspond to any of the standard tokens 124 in the dictionary 1018.”; Par 60 – “FIG. 7 depicts a process 700 for replacement of a non-standard token in a text message with a standard token. System 100 as depicted in FIG. 1 is configured to perform process 700 and is referred to by way of example. Process 700 begins by identification of non-standard tokens in a text message (block 704).”; Par 68 – “In operation, the language analysis system 850 is configured to update the CRF model data 862 periodically by performing process 500 and to revise the non-standard tokens 828 using the CRF data model. The communication and speech synthesis system 802 receives updates to the standard tokens 824 and non-standard tokens 828 to enable improved speech synthesis results.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of OLDS to include processing the unknown textual term when it cannot be identified as a known term, as taught by LIU.
One of ordinary skill would have been motivated to processing the unknown textual term when it cannot be identified as a known term, in order to improve speech processing system (LIU Par 63).

Regarding Claim 5, OLDS in view of LIU discloses the method of claim 1, wherein obtaining the unknown textual term comprises obtaining the unknown textual term from a resource stored at a remote computer (OLDS Par 38 – “Computing environment 700 .... not limited to, personal computers, server computers ... Some embodiments are designed to be practiced in distributed computing environments where tasks are performed by remote processing devices ....”).

Regarding Claim 6, OLDS in view of LIU discloses the method of claim 1, wherein obtaining the unknown textual term comprises obtaining the unknown textual term from a search query (OLDS Fig. 2 Step 202 – “Receive Query”; Par 12 – “Fig. 1 is block diagram of exemplar web search environment 100.”; LIU also discloses the limitation: Pars 48-49 – “Common examples of the online database are search engines such as search engines that search the World Wide Web (WWW) and other network resources. … FIG. 6A depicts a database query where a non-standard token 604 and context tokens 608 and 612 are search terms for a search engine.”).

Regarding Claim 7, OLDS in view of LIU discloses the method of claim 1, wherein determining the unknown term vector representing the phonetic feature of the unknown textual term comprises determining a pronunciation of the unknown textual term (OLDS Par 30 – “16 – Is phonetic similarity between a query word and a candidate path word greater than some threshold?”;  One of ordinary skill in the art would know the phonetic feature is analogous to a pronunciation of a word. LIU also discloses the limitations: Par 55 – “Alignment between the non-standard token and the result token along various components assists in the generation of the operational parameters μi for the observation feature functions gi. In one embodiment, the standard token and non-standard token are aligned on the character, phonetic, and syllable levels as seen in Table 1.”).

Regarding Claim 8, OLDS in view of LIU discloses the method of claim 1, 
wherein the unknown textual term includes a plurality of characters (OLDS Par 30 – “23 – A measure of word similarity done by splitting words into sequences of two characters ..., and comparing how many of these the query word and the candidate path words have in common.”), 
wherein determining the unknown term vector representing the one or more phonetic features of the unknown textual term comprises determining a first vector representing a phonetic feature of a subset of the plurality of characters of the unknown textual term (OLDS Par 21 – “For example, a given a misspelled word “dctioniry”, a corresponding phonetic encoding could be “TKTNR” … ; Par 27 – “The features are represented as functions that map (q,t) to real values (or binary values). ”;Par 30 – “16 – Is phonetic similarity between a query word and a candidate path word greater than some threshold? … 20 – A measure of the phonetic similarity between query word and a candidate path word.”), 
wherein classifying the unknown textual term comprises: 
determining that the subset of the plurality of characters of the unknown textual term is similar to the reference textual term based on the comparing the first vector with the reference vector (OLDS Par 21 – “The correct word “dictionary”, which can be encoded as “TKXNR”, does not have an identical encoding …. When comparing a query term to a term in lexicon 310 and/or lexicon 312, both the phonetic encoding and surface letters can be compared. If either letters in the phonetic encoding or surface letters match, a successful comparison results and the respective term in lexicon 310 or lexicon 312 can be added to list 314.”); and 
in response to determining that the subset of the plurality of characters of the unknown textual term is similar to the reference textual term (OLDS Par 21 – “If either letters in the phonetic encoding or surface letters match, a successful comparison results and the respective term in lexicon 310 or lexicon 312 can be added to list 314.”), associating a definition of the reference textual term to the subset of the plurality of characters of the unknown textual term to create a classified textual term (OLDS Fig. 2 Steps 206-212; Par 17 -- "Candidate paths are generated for the candidate spellings at step 208. A Candidate path includes a candidate suggestion for each term in the query.  The paths are ranked based on a ranking algorithm."; LIU also discloses this limitations: – Par 56 – “In Table 1, each of the columns includes a vector of features that correspond to a single character in the standard token and a corresponding single character in the non-standard token. For example, the character “O” in the standard token has a set of character features corresponding to the character “O” itself, the next character “U”, and next two characters “OU.” The letter O in EASTBOUND is part of the phoneme Au, with the next phoneme in the token being the phoneme N as defined in the International Phoneme Alphabet (IPA) for English. Table 1 additionally includes encodings of morphemes, which are the smallest unit of a word that include semantic meaning.”).

REGARDING CLAIM 9, OLDS in view of LIU discloses a computer-readable medium storing software having stored thereon instructions, which, when executed by one or more computers, cause the one or more computers to perform operations of: performing the steps of Claim 1; thus, it is rejected under the same rationale.

CLAIM 12 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

CLAIM 13 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

CLAIM 14 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

CLAIM 15 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

REGARDING CLAIM 16, OLDS in view of LIU discloses a system comprising: one or more processors and one or more computer storage media storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations (OLDS Par 38 – “multiprocessor systems…”) comprising: computers to perform operations of: performing the steps of Claim 1; thus, it is rejected under the same rationale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655